MEMORANDUM OPINION UNDER SUPREME COURT RULE 23 Mr. PRESIDING JUSTICE STAMOS delivered the opinion of the court: After a bench trial defendant was convicted of Criminal Trespass to Vehicles (Ill. Rev. Stat. 1971, ch. 38, par. 21 — 2), and was sentenced to one year in the House of Correction. Defendant’s court appointed counsel entered a plea of not guilty. The State adduced evidence that defendant did not own and was not authorized to enter the vehicle in which the offense occurred. The State also introduced into evidence the testimony of an eyewitness who observed defendant enter into and tamper with the vehicle. Defendant, testifying in his own behalf, admitted being inside the vehicle. In response to defense counsel’s inquiry as to his reason for entering the vehicle defendant testified that he was “going to steal it.” Defendant, represented by the Public Defender, filed a notice of appeal from the finding of guilty. The Public Defender now seeks to withdraw as attorney of record. He has filed a brief in accordance with Anders v. California, 386 U.S. 738, wherein he states that from a review of the record the only possible issue which might be raised on appeal is that the sentence was excessive. After considering defendant’s background, fire facts of the case and the wide discretion vested in the trial court in determining sentence, the Public Defender concludes that an appeal of this case would be frivolous and without merit. Defendant received a copy of the Public Defender’s motion to withdraw and supporting brief. He was also sent a letter by this court notifying him of the motion and giving him an opportunity to file any points he might choose to support his appeal. No response has been received from him. We have thoroughly examined the record and agree that there is no merit to this appeal. The motion of the Public Defender to withdraw is allowed and the judgment is affirmed. Judgment affirmed. SCHWARTZ and LEIGHTON, JJ., concur.